DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see remarks, filed August 11, 2022, with respect to claim rejections under 112 have been fully considered and in combination with the amendments are persuasive.  Particularly, regarding the change to state “the intermediate layer having pores that allow for silver particle diffusion” – the examiner finds support in paragraph [00010] “a migration of silver ions is assumed; through any still possibly present pores in the anodic oxidized layer”, paragraph [00016] “Downward migration of a particle; toward the substrate; through pores in the anodic oxidized layer located under the silver layer”.  However, it is noted that given paragraphs [00003-04, 00007-10, 00018 & 00039] that pores in the intermediate layer are undesirable and inevitable.  Particularly, the specification states:
[0003] A composite material of the above generally described kind as a surface- enhanced aluminum band known under the tradename MIRO®-Silver has enjoyed widespread use in lighting systems, daylight systems and decorative applications. The surface treatment is used to better protect the sensitive aluminum surface and to increase the light reflectivity. The surface enhancement process consists of two different processes, which can both be operated continuously, and specifically consists of the production of the intermediate layer in a wet-chemical process, which is known generically as anodizing, and includes an electrolytic luster process and also an anodic oxidation, and of the application of the optically active multi-layer optical system in a vacuum. 
[00004] … substrate material for reflectors with a high total reflectivity, rolled aluminum with a minimum purity of 99.8% is used, and since raw aluminum has a sensitive surface, the intermediate layer has to be applied so as to protect against mechanical and chemical influences in order to attain the useful properties. This protective intermediate layer is produced in the wet-chemical anodizing process, wherein the result attained is that the surface features a sufficiently low roughness and a sufficient hardness and also a defect-free formation ...
[00008] … However, the problem with Miro®-Silver material, especially in long-term applications and when used in a hot environment, such as in hot climates or together with a light source which features a powerful heat radiation, is that there can be a faster loss of reflective capacity than for the already long-known Miro®-material whose reflective metallic layer consists of aluminum. Due to the mentioned material difference, the reason for this phenomenon is viewed as being a corrosion of the silver associated with diffusion processes. It is to be assumed here that an electrochemical difference in potential between the less noble aluminum substrate and the silver reflective layer, which as a noble metal has a greater standard potential in the electrochemical series, is viewed as promoting the diffusion.
[00018] Pores in the aluminum oxide layer in the wet chemical process chain can be mostly sealed by a hot sealing occurring with steam, so that a persistent, tough surface is produced on the substrate. This acts additionally as a diffusion inhibitor. Due to the aluminum substrate, and also for the anodized layer whose thickness can be, in particular in the range from 0.01 m to 10.0 m, preferably in the range from 0.5 m to 2.0 m, more preferably in the range from 0.7 m to 1.5 m …
[00039] The intermediate layer 2 consists of anodically oxidized aluminum which is formed from the substrate material, and can have a thickness D2 in the range of 10 nm to 10.0 m, preferably in the range of 500 nm up to 2.0 m, most preferably in the range of 700 nm to 1.5 m. It can be prepared by wet-chemical process wherein the pores of the aluminum oxide layer in the final phase of the process chain can be mostly sealed by a hot-sealing.
Particularly, paragraph [00004] characterizes the anodized intermediate layer as “a defect-free formation” paragraph [00008] notes that in overtime, especially in hot environments that there is a corrosion issue which promotes diffusion.  Thus, while applicant is trying to eliminate pores in the “defect free” intermediate layer it is clear, in light of the specification, that pores are an unavoidable, i.e. inherent, in anodized layers 10 nm to 10.0 m thick.  The claim rejections under 112 have been withdrawn. 
Applicant's arguments filed August 11, 2022 have been fully considered but they are not persuasive. 
Regarding applicant’s general arguments from the last paragraph on page 11 to line 14 on page 13 and page 18 line 22-page 19 line 5 that Koeckert fails to disclose all of the claimed features and one skilled in the art would not look to Dasbach or Shin for any teachings, the examiner is unpersuaded.   The examiner agrees that Koeckert fails to disclose all of the claimed features.  Applicant states: 
One skilled in the art understands that in a multiple layer reflection system, the physical and chemical properties of each layer must be compatible with the adjacent layers and with the overall performance expected for the reflection system. In this sense, differences in material composition and/or thicknesses associated with various layers as is present in Koeckert's layered structure and the layered structure of the present disclosure can result in substantial differences in the properties and performance exhibited by the structures over their life-time.
The examiner is aware that changes in materials and layer thicknesses in a multilayer reflector may cause pitfalls and benefits.  To determine the level of ordinary skill the MPEP 2143.03 states:
The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention. Factors that may be considered in determining the level of ordinary skill in the art may include: (A) "type of problems encountered in the art;" (B) "prior art solutions to those problems;" (C) "rapidity with which innovations are made;" (D) "sophistication of the technology; and" (E) "educational level of active workers in the field. In a given case, every factor may not be present, and one or more factors may predominate." In re GPAC, 57 F.3d 1573, 1579, 35 USPQ2d 1116, 1121 (Fed. Cir. 1995); Custom Accessories, Inc. v. Jeffrey-Allan Indus., Inc., 807 F.2d 955, 962, 1 USPQ2d 1196, 1201 (Fed. Cir. 1986 ); Environmental Designs, Ltd. V. Union Oil Co., 713 F.2d 693, 696, 218 USPQ 865, 868 (Fed. Cir. 1983).
The examiner also agrees that one skilled in the art would understand the physical and chemical properties of each layer in conjunction with the adjacent layers effects the overall performance of a multilayer reflection system.  Indeed, the disclosures of Koeckert (inter alia paragraphs [0010-13, 0015-16, 0021, 0037, 0039 & 0061]), Dasbach (inter alia paragraph [0018 & 0053]) and Shin (inter alia paragraph [0024, 0026 & 0128]) each touches upon the idea that changes in materials and thicknesses changes the optical, mechanical and/or chemical properties.  Changes in the optical, mechanical and/or chemical properties necessarily flows to the overall performance of the device changing, i.e. an inherent result.  Thus, applicant and the examiner agreed upon the level of ordinary skill.  Having agreed upon the level of ordinary skill it is noted that “[a] person of ordinary skill in the art is also a person of ordinary creativity, not an automaton” and in addition it has been further held that "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle" and taking into account "the inferences and creative steps that a person of ordinary skill in the art would employ."  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007), see MPEP 2141.  Thus, in response to applicant’s general statement the examiner finds, in this case, the combination of prior art, as set forth below, has sufficient teaching, suggestion, and/or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention, KSR see MPEP 2143. 
Regarding applicant’s new approach using of percentages to describe the difference between prior art and the claimed range (page 16 lines 5-8 & page 17 lines 13-16) is not particularly descriptive of the structure.  Particularly, the specification fails to provide proper antecedent basis for discussing layer thickness in terms of percentages or any other relative ratio formats.  The plain language, such as “range from 50 nm to 150 nm” and “an example thickness of 45 nm” is clear.  The difference in these values is also clearly apparent.  Expressing these values and/or a difference between them in relative percentages (i.e. ratios) is problematic.  To view the facts without unintentionally distorting the situation the examiner respectfully suggest we maintain the language used in the art and in the instant application to describe the layer thicknesses in terms of actual sizes, i.e. nanometers.   
Regarding applicant’s statement on page 13 lines 15-17 that applicant maintains all previous presented arguments – the examiner maintains all of his previous responses.
Regarding applicant argument’s centered on the combination Koeckert, Dasbach and Shin failing to disclose or teach the adhesion promoting layer having a thickness of that is in the range from 5 nm to 25 nm (page 13 line 17-page 14 line 22), the examiner is unpersuaded.  The examiner agrees that Koeckert fails to disclose the claimed range and further agrees that Koeckert fails to provide motivation to change the thickness (page 13 lines 20-23), however, when combining prior art (i.e. when making an obviousness rejection) the base reference (e.g. Koeckert) is not required to provide a motivation to change its structure as in teaching references (e.g. Dasbach and Shin) and is not germane.  Regarding applicant statement:
Koeckert further indicates that the presence of this adhesion layer H is optional, i.e., it can be completely absent, or when present does not have to form a complete or closed layer on the surface 
The examiner notes that Koeckert’s further disclosure of other alternatives does not negate that Koeckert explicitly discloses the presence of an adhesion promoting layer.  To clarify, Koeckert’s adhesion promoting layer (“an oxide of Zn, Si, Sn, Ti, Zr, Al, Ni, Cr or of a compound thereof”) is in the required place between the barrier layer (“nickel-chromium”) and the reflection layer (silver) and Koeckert discloses the required materials for each of those three layers.  Regarding teaching reference Dasbach, as set forth below, is in the same art and teaches a similar multilayer reflector and fills the missing feature of an aluminum substrate and the intermediate layer being aluminum oxide.  Dasbach is not exclusively relied upon to teach the missing feature of the thickness of the adhesion layer.  The examiner discusses the similar adhesion promoting layers between a barrier layer and a reflective layer in Dasbach, which further teaches a thickness range of 7-90nm and more preferred range of 15-60nm, lapping the claimed range.  The examiner notes that Dasbach does not clearly read on the claimed structure, particularly the examiner states: “while the two layers of Dasbach span the claimed range it is noted that Dasbach does not teach a single adhesion promoting layer.”  Thus, the combination of Koeckert and Dasbach is suggestive of the claimed range the examiner felt the combination of only Koeckert and Dasbach do not make the claimed range obvious.  The examiner further looks to Shin.  Shin teaches a similar multilayer reflector including an adhesion layer(s) of the claimed materials between a reflection layer and a barrier layer, as set forth below.  Shin teaches the adhesion layer which may be a single (similar to Koeckert) or multiple (similar to Dasbach) layer, see paragraph [0026] “The adhesion improving film may be of a single layer or plural layers.”   Shin further teaches a thickness range of 3 to 14 nm, see paragraph [0026] “The film thickness of the adhesion improving film is preferably from 3 to 14 nm ... When it comprises a plurality of layers, the total film thickness is preferably in the above-mentioned range.”  It is noted that the rejection of this feature was not made over Koeckert in view of Dasbach and/or Koeckert in view of Shin, as applicant arguments are framed, but is made over Koeckert in view of Dasbach and in further view of Shin.  And while none of them are identical to the claimed invention there is sufficient teaching, suggestion, and motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention, KSR.  One cannot show nonobviousness by attacking references individually (in this case separate pairs of references) where the rejections are based on combinations of references (in this case three references together).  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In response to applicant's argument that the examiner's conclusion of obviousness in combining Koeckert and Dasbach is based upon improper hindsight reasoning and that the examiner's conclusion of obviousness in combining Koeckert and Shin is based upon blatant improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  The examiner would like to reiterate that the rejection of this feature was not made over Koeckert in view of Dasbach and/or Koeckert in view of Shin, as applicant arguments are framed, but is made over Koeckert in view of Dasbach and in further view of Shin.  Furthermore, Dasbach provides a motive of having the layer thick enough to improve the adhesion/mechanical properties and by thin enough to achieve the desired high reflection and Shin provides a motive of having the layer being thick enough to improve adhesion but thin enough to not interfere with the reflectance of the system, as set forth below.  Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955), see MPEP 2144.05.  In this case, the combination of Koeckert and Dasbach disclose and teach all of the required layers in the proper order composed of the required materials fulfilling the general requirements of the claims.  Koeckert alone does not disclose the thickness range of the adhesion promoting layer.  While Dasbach has a similar device it is not obvious that the thickness is within the claimed range.  Shin also teaches a similar device with adhesion promoting layer(s) spanning the single layer of Koeckert and the double layer of Dasbach and teaches either case would be in a thickness range reading on applicant’s claimed range.  Shin provides a clear motivation for said thickness.  As the examiner and applicant have agreed one skilled in the art would understand the interaction of various layers composition and thickness and the examiner contends that they would “be able to fit the teachings of multiple patents together like pieces of a puzzle" and taking into account "the inferences and creative steps that a person of ordinary skill in the art would employ."  KSR.  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the reflective composite material as disclosed by Koeckert as modified by Dasbach to have the first adhesion-promoting layer having a thickness that is in the range from 5 nm to 25 nm, as taught by Shin for the purpose of being thick enough to improve adhesion but thin enough to not interfere with the reflectance of the system and since discovering the optimum or workable ranges involves only routine skill in the art.  
Regarding applicant’s argument centered on the combination of Koeckert and Dasbach failing to disclose, teach or suggest the diffusion-inhibiting layer thickness range from 50 nm to 150 nm (page 14 line 23-page 15 line 12), the examiner is unpersuaded.  Particularly, applicant indicates that since claim 1 has limited the diffusion-inhibiting layer material to chromium, nickel, chromium-nickel alloy or palladium that Dasbach’s metal oxide, metal oxynitride or metal nitride no longer read on claim 1.  The examiner finds this dubious since applicant’s disclosure (and claim 32) indicate that CrwNixNyOz is functionally equivalent.  However, to make the rejection clearer the examiner is removing the discussion of this feature in view of Dasbach from the rejection of claim 1.  The rejection of this feature now depends upon Koeckert alone, as set forth below.  
Regarding applicant’s argument centered on Koeckert failing to disclose, teach or suggest the diffusion-inhibiting layer thickness range from 50 nm to 150 nm (page 15 line 21-page 16 line 12), the examiner is unpersuaded.  The examiner and applicant agree that Koeckert does not disclose a range and that Koeckert’s sole example is discloses a thickness of 45nm, which is just outside of the claimed thickness range.  One skilled in the art would expect a 45 nm thick layer of nickel-chromium (i.e. layer F) to prevent the migration of silver since paragraph [0016] discloses it protects the reflection layer.  This is further supported by applicant’s disclosure, inter alia paragraphs [00011-13 & 00047]:
[00011] In particular, the barrier layer can be a metallic or nitride layer which preferably contains metallic chromium or nickel, and when the barrier layer consists of metal, in particular chromium, the reflective effect of the layer system can be increased even more. Palladium is also indicated as one possible layer constituent of the barrier layer.
 [0012] Generally stated, the barrier layer can advantageously contain a material of the chemical composition CrwNixNyOz, wherein the indices w, x, y and z denote a stoichiometric or non-stoichiometric ratio, which can preferably be defined as follows: 0≤w≤1 and 0≤x≤1, wherein at least one of the indices w or x is greater than zero, 0≤y≤1, 0≤z≤5. In this formula, chromium (x, y, z=0), nickel (w, y, z=0), intermetallic chromium-nickel compounds (y, z=0) and also chromium- and/or nickel nitride (z=0), −oxidic (y=0) and/or oxi-nitride compounds are covered. If the index x=0, then it is preferably a nickel-free layer, that is, a layer with no heavy metal.
[00013] … the barrier layer can have a thickness; in particular in the case of a metallic chromium layer; in the range from 50 nm to 150 nm. However, in general the thickness of the barrier layer can be in the range from 5 nm to 500 nm, wherein a range from 10 nm to 200 nm is preferred, and a range from 15 nm to 70 nm is particularly preferred.
[00047] … The barrier layer 8 can have preferably a thickness D8 in the range from 10 nm to 200 nm …

It has been held that where the claimed ranges and prior art do not overlap but are close enough that one skilled in the art would have expected them to have the same properties, a prima facie case of obviousness exists, Titanium Metals Corporation of America, 227 USPQ 773 (Fed Cir. 1985), see MPEP 2144.05.  While not relied on Dasbach teaches a similar reflective composite, as set forth below, and teaches a diffusion barrier (3) of functionally similar materials (as supported by at least paragraph [00012] & claim 32) and further teaches a thickness range of 5 to 50 nm, which touches the claimed range of 50 to 200 nm.  Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955), see MPEP 2144.05.  In this case Koeckert has disclosed a substantially similar structure with a NiCr diffusion barrier layer (e.g. F) having an example thickness just outside of the claimed range but still of sufficient thickness to prevent silver diffusion, fulfilling the general conditions of the claim.  Further, as applicant notes (page 15 lines 10-12) Koeckert discloses the diffusion barrier layer (e.g. F) can be selected from “copper, nickel, chromium, high-grade steel, silicon, tin, zinc, molybdenum, or an alloy containing at least one of the metals, are appropriate as metallic, reflective functional layer F” (Koeckert paragraph [0037]).  As applicant argues (page 12 lines 17-23):
One skilled in the art understands that in a multiple layer reflection system, the physical and chemical properties of each layer must be compatible with the adjacent layers and with the overall performance expected for the reflection system. In this sense, differences in material composition and/or thicknesses associated with various layers as is present in Koeckert's layered structure and the layered structure of the present disclosure can result in substantial differences in the properties and performance exhibited by the structures over their life-time.
The examiner agrees that changing the materials could cause a minor change in thickness to maintain the reflective properties can be combined with mechanical and/or chemical protection (Koeckert paragraph [0037]).  The examiner maintains that one skilled in the art would find it obvious have reasonable differences in thickness from Koeckert’s sole exemplar of the thickness of one possible material and obtain predictable results since the thickness of Koeckert’s exemplar thickness layer F is close the claimed thickness range of a diffusion-inhibiting barrier layer that one skilled in the art would have expected them to have the same properties; and/or since the general conditions of a claim are disclosed by Koeckert and discovering an optimum or workable ranges involves only routine skill in the art.
Regarding applicant’s preemptive argument that the range claim 32’s diffusion-inhibiting barrier layer thickness range of 70 nm to 150 nm is supported in the specification (page 16 line 13-page 17 line 17), the examiner is unpersuaded.  Applicant states support for “70 nm” appears in paragraphs [00013 & 00047] and draws parallels to In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) to further support this new range value.  Paragraphs [00013 & 00047] state:
[00013] … the barrier layer can have a thickness; in particular in the case of a metallic chromium layer; in the range from 50 nm to 150 nm. However, in general the thickness of the barrier layer can be in the range from 5 nm to 500 nm, wherein a range from 10 nm to 200 nm is preferred, and a range from 15 nm to 70 nm is particularly preferred.
[00047] … the barrier layer 8 can contain, or can be composed entirely of a material with the chemical formula CrwNixNyOz … The barrier layer 8 can have preferably a thickness D8 in the range from 10 nm to 200 nm. In the case of a chromium nitride layer, a minimal thickness D8 can be in particular at 40 nm …
Looking to the MPEP 2163.05 III, directed to changes range limitations states: 
With respect to changing numerical range limitations, the analysis must take into account which ranges one skilled in the art would consider inherently supported by the discussion in the original disclosure. In the decision in In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), the ranges described in the original specification included a range of "25%- 60%" and specific examples of "36%" and "50%." A corresponding new claim limitation to "at least 35%" did not meet the description requirement because the phrase "at least" had no upper limit and caused the claim to read literally on embodiments outside the "25% to 60%" range, however a limitation to "between 35% and 60%" did meet the description requirement.
See also Purdue Pharma L.P. v. Faulding Inc., 230 F.3d 1320, 1328, 56 USPQ2d 1481, 1487 (Fed. Cir. 2000) ("[T]he specification does not clearly disclose to the skilled artisan that the inventors... considered the... ratio to be part of their invention.... There is therefore no force to Purdue’s argument that the written description requirement was satisfied because the disclosure revealed a broad invention from which the [later-filed] claims carved out a patentable portion"). Compare Union Oil of Cal. v. Atl. Richfield Co., 208 F.3d 989, 997, 54 USPQ2d 1227, 1232-33 (Fed. Cir. 2000) (Description in terms of ranges of chemical properties which work in combination with ranges of other chemical properties to produce an automotive gasoline that reduces emissions was found to provide an adequate written description even though the exact chemical components of each combination were not disclosed and the specification did not disclose any distinct embodiments corresponding to any claim at issue. "[T]he Patent Act and this court’s case law require only sufficient description to show one of skill in the . . . art that the inventor possessed the claimed invention at the time of filing.").
In this case, 70 nm is referred to as a “particularly preferred” upper range limit in paragraph [00013] and appears in no examples at 70 nm.  Indeed, paragraph [00013] shows a preferred trend of reducing/minimizing the thickness range from a general “5 nm to 500 nm,” to a preferred “10 nm to 200 nm” and a particularly preferred “15 nm to 70 nm.”  Further, there is no numerical examples that have a barrier layer (of any material) with a thickness greater than or equal to 70 nm.  Thus, there is no nexus in the specification that would lead one of skill to use 70 nm as a lower range limit.  The examiner finds greater parallels to Perdue since the specification does not clearly disclose to the skilled artisan that the inventors considered the disclosed upper limit of 70 nm as a lower limit and the use of 70 nm as a lower limit appears to be carving out of a patentable portion without proper support in the specification.  Furthermore, regarding Koeckert – despite the difference being larger than the difference in claim 1 Koeckert’s layer would still be close enough that one skilled in the art would have expected them to have the same properties, as set forth above.  Furthermore, in claim 32 since includes more possible materials Dasbach also teaches a layer would still be close enough that one skilled in the art would have expected them to have the same properties, using similar reasoning.  Furthermore, Aller, as discussed above and set forth below, additionally applies.  
Regarding applicant’s arguments centered on Koeckert failing to provide sufficient motivation to have an aluminum substrate with an anodic oxidized (a.k.a. anodized, e.g. aluminum oxide) intermediate layer (page 17 line 18-page 18 line 8), the examiner is unpersuaded.  This has been previously discussed, see Office action of April 11, 2022 page 5 lines 1-18.  To summarize, the main reference Koeckert discloses a metal substrate, see paragraph [0013] “metal can also be used as substrate”; and an intermediate layer, e.g. layer HD see paragraph [0068]) of “a metal or an oxide of Zn, Si, Sn, Ti, Zr, Al, Ni, Cr or of a compound thereof.”  Thus, an intermediate layer of aluminum oxide is disclosed.  However, metal is a broad term and aluminum is very specific.  Dasbach, as set forth above, teaches a similar multilayer reflective device with similar layers of similar materials having similar functions and specifically teaches an aluminum substrate with an anodic oxidized intermediate layer.  Koeckert does not need to provide a motivation to choose this specific metal.  Dasbach provides a motivation to use this specific metal substrate, i.e. aluminum, in conjunction with the anodized intermediate layer of aluminum oxide, since they form a smooth stable surface on which layers can be coated by means of a vacuum process (paragraph [0035 & 0083]), as set forth below.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Further, as previously noted, this combination of materials in a substrate/intermediate layer is known in the art under the tradename MIRO®-Silver, as discussed in the instant application background section and as found in, for example, Gaenz, Wolfe, Fuch, Reichert, Küster and Templin.
Regarding applicant’s belief that the examiner is using impermissible hindsight in the combination of Koeecker, Dasbach and/or Shin (page 18 lines 9-22), the examiner is unpersuaded.  It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  The modification to Koeckert to use an aluminum substrate as taught by Dasbach has a motivation provided by Dashbach, as set forth below.  The modification to the combination of Koeckert with a single adhesion-promoting layer thickness and Dashbach adhesion-promoting barrier layers combine thicknesses to be within the claimed range from 5 nm to 25 nm as taught by Shin has a motivation provided by Shin, as set forth below.   Regarding the application of case law Titanium Metals, one of ordinary skill would expect Koeckert’s eponymously named “diffusion barrier layer” (and/or Dasbach’s eponymously named “diffusion barrier”) which protects the silver from oxidation, see Koeckert paragraph [0025-26 & 0058] (and/or Dasbach paragraph [0043]), would operate substantially the same, i.e. have the required physical properties.  This statement is only further substantiated by applicant’s specification, i.e. the instant application is not relied upon in this instance only takes into account only knowledge which was within the level of ordinary skill at the time of filing, as discussed above.  Regarding the application of case law Aller, applicant and the examiner have agreed on the level of one skilled in the art, as discussed above, one skilled in the art of a multilayer reflector would understand that changes to material composition and layer thicknesses are necessarily intertwined and effect the overall performance and discovering the optimum or workable ranges involves only routine skill in the art.   Further, regarding Aller – Aller was only provided in addition to other reasons for rejecting a thickness range and was not solely depended upon.  
Regarding applicant’s arguments that modifications to Koeckert are not proper for an obviousness rejection (page 19 lines 6-25), the examiner is unpersuaded.   Applicant states:
A particular combination of references does not constitute proper grounds for an obviousness rejection when the combination "would require a substantial reconstruction and redesign" of the prior art as well as a change in its principles of operation (see In re Mouttet, 686 F,3d ·1322, 1332 (Fed, Cir. 2012)).
This issues has already been discussed, see Office action of December 08, 2021 paragraph spanning pages 6-7.   In this case, the examiner maintains his assertion that modifying Koeckert’s metal substrate (S) to an aluminum substrate as taught by Dasbach is not a substantial reconstruction.  The examiner further asserts increasing the thickness of the Koeckert’s adhesion promoting layer (H) to the claimed range is not a substantial reconstruction.  Furthermore, the operating principles are unchanged.  The combination of the references is proper since the references provide motivations for all of modifications as set forth below and "[T]he test for obviousness is what the combined teachings of the references would have suggested to [a PHOSITA]." In re Mouttet, 686 F.3d 1322, 1333, 103 USPQ2d 1219, 1226 (Fed. Cir. 2012).  See MPEP 2145 IV. 
Regarding applicant’s argument that there is insufficient guidance in the prior art to create applicant’s combination (page 20 lines 1-7), the examiner is unpersuaded.  Applicant states:  
The Applicant believes that the Office Action focuses upon finding claim elements in the prior art and has lost sight of what a PHOSITA would have considered during the inventive process (see In re Whiton, 420 F.2d 1082 (C.C.P.A. 1970)). Since the cited art provides little guidance as to which parameters might be most likely to successfully create the Applicant's combination, the results are likely to be unpredictable and therefore nonobvious (see PharmaStem Therapeutics, Inc, v. ViaCell, Inc., 491 F.3d 1342, 1364 (Fed, Cir. 2007)).
As noted multiple times, applicant and the examiner have agreed on the level of one skilled in the art, as discussed above, one skilled in the art of a multilayer reflector would understand that changes to material composition and layer thicknesses are necessarily intertwined and effect the overall performance and discovering the optimum or workable ranges involves only routine skill in the art.  It has been held that "the expectation of success need only be reasonable, not absolute" Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1364, 1367–68 (Fed. Cir. 2007), see MPEP 2143.02.  Applicant has not presented any evidence showing that there is no reasonable chance of success, see MPEP 2143.02 II.  The examiner contends that taken as a whole and given the similarities of the prior art, the level of one skilled in the art and the discussions noted in the prior art that there is a reasonable chance for success. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 32 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
Regarding claim 32 “wherein the barrier layer being a single layer has a thickness in the range 70 nm to 150 nm” particularly the lower limit of “70 nm” amounts to prohibited new matter.  As discussed above, 70 nm is referred to as a “particularly preferred” upper range limit in paragraph [00013] and appears in no examples at 70 nm.  Indeed, paragraph [00013] shows a preferred trend of reducing/minimizing the thickness range from a general “5 nm to 500 nm,” to a preferred “10 nm to 200 nm” and a particularly preferred “15 nm to 70 nm.”  Further, there is no numerical examples that have a barrier layer (of any material) with a thickness greater than or equal to 70 nm.  Thus, there is no nexus in the specification that would lead one of skill to use 70 nm as a lower range limit.  It has been held "[T]he specification does not clearly disclose to the skilled artisan that the inventors... considered the... ratio to be part of their invention.... There is therefore no force to Purdue’s argument that the written description requirement was satisfied because the disclosure revealed a broad invention from which the [later-filed] claims carved out a patentable portion" Purdue Pharma L.P. v. Faulding Inc., 230 F.3d 1320, 1328, 56 USPQ2d 1481, 1487 (Fed. Cir. 2000).  The examiner finds a parallel to Perdue since the specification does not clearly disclose to the skilled artisan that the inventors considered the disclosed upper limit of 70 nm as a lower limit and the use of 70 nm as a lower limit appears to be carving out of a patentable portion without proper support in the specification.  For purposes of examination the examiner will assume support exists.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 30 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Koeckert et al. US Patent Application Publication 2013/03429000, of record, in view of Dasbach US Patent Application Publication 2017/0315276, of record, and in further view of & Shin et al. US Patent Application Publication 2005/0008879, of record.





Optional covering layer 7
Cover layer D


Multi-layer system comprising:
First upper layer 4
Second upper layer 5
Optional adhesion promoting layer 10
Bottom layer 6
Multi-layer system comprising:
First layer WS
Second layer WS
Adhesion promoting layer HB
Metallic reflection layer R


Adhesion promoting layer 9
Adhesion promoting layer H


Barrier layer 8
Functional layer F


Intermediate layer 2
Adhesion promoting and diffusion barrier layer HD


Substrate 1
Substrate S


Optional second intermediate layer 11



Optional decorative layer 12


[AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    280
    661
    media_image1.png
    Greyscale
               
    PNG
    media_image2.png
    310
    463
    media_image2.png
    Greyscale

Annotated figure 1.  Comparison of claimed layers and order of layer as seen in figure 1 of the instant application (left) and the layers of prior art Koeckert as seen in figure 2 (right).


Regarding claim 1 Koeckert discloses a reflective composite material (title e.g. figure 2) consisting of a substrate (e.g. substrate S), an intermediate layer (e.g. layer HD), a diffusion-inhibiting barrier layer (e.g. functional layer F), a first adhesion-promoting layer (e.g. adhesion promoting layer H), and an optically active multi-layer system (e.g. combination of first layer WS, second layer WS, adhesion promoting layer HB & metallic reflection layer R) provided in that order (see figure 2) with an optional covering layer (optional is not required further e.g. cover layer D) applied thereon (see figure 2), along with an optional second intermediate layer (optional is not required) and an optional decorative layer (optional is not required) located on the opposite side of the substrate wherein the substrate (e.g. S) comprises metal (paragraph [0013] “metal can also be used as substrate”), the intermediate layer of an oxidized aluminum material located on one side of the substrate (e.g. HD paragraph [0045 & 0068] “an oxide of … Al”), and with the optically active multi-layer system applied above the intermediate layer (e.g. metallic reflection layer R & layer system WS), the intermediate layer having pores that allow for silver particle diffusion (inherent feature as discussed above); wherein the multi-layer system consists of a first upper layer (e.g. one layer of WS), a second upper layer (e.g. other layer of WS) and a bottom layer (e.g. R), with an optional second adhesion layer located between the bottom layer and the second upper layer (optional elements are not required, further e.g. HB) and wherein the first and second upper layers are dielectric or oxidic layers (paragraph [0050 & 0058] “transparent, dielectric and reflection-increasing alternating layer system WS”), and the bottom layer is a reflective layer consisting essentially of silver (paragraph [0048 & 0057] “silver”), the diffusion-inhibiting barrier layer is disposed between the intermediate layer and the reflective layer (e.g. F), the barrier layer prevents the migration of the silver from the reflective layer through the intermediate layer by lowering the diffusion coefficient of the silver (paragraph [0016] “… also for a supplementary function, in particular for protecting the reflection layer” further it is noted that silver diffusion would be lowered as an inherent property of the NiCr layer which is 45 nm thick disposed as disclosed), wherein the reflective layer (e.g. R) is bonded to the barrier layer (e.g. F) by the first adhesion-promoting layer (e.g. H) that is located between and in direct contact with both the reflective layer and the barrier layer (see figure 2), the first adhesion-promoting layer being a single layer (see figure 2 inter alia paragraph [0068]), wherein the first adhesion-promoting layer consists of adhesion promoting agents of A1203, TiO2, CrOs, wherein s denotes a stoichiometric or non-stoichiometric ratio and is in the range of 0 < s < 1.5, (inter alia paragraph [0068] “an oxide of Zn, Si, Sn, Ti, Zr, Al, Ni, Cr or of a compound thereof”) wherein the barrier layer (e.g. F) consists essentially or entirely of a metal selected as one from the group of chromium, nickel, chromium-nickel alloy, and palladium (inter alia paragraph [0043 & 0057] “nickel-chromium”), wherein the barrier layer (e.g. F) being a single layer (F is a single layer see annotated figure 1 above).
Koeckert does not disclose that the substrate metal is aluminum, and the aluminum oxide material of the intermediate layer is an anodic oxidized substrate material, the first adhesion-promoting layer having a thickness that is in the range from 5 nm to 25 nm, and the barrier layer has a thickness in the range 50 nm to 150 nm.
Regarding the barrier layer having a thickness range from 50 nm to 150 nm – Koeckert does not disclose a range and Koeckert’s sole example is discloses a NiCr layer with a thickness of 45nm, which is just outside of the amended thickness range.  One skilled in the art would expect a 45 nm thick layer of nickel-chromium (i.e. layer F) to prevent the migration of silver (as set forth above).  This is further supported by applicant’s disclosure, inter alia paragraphs [00013 & 00047]:
[00013] … the barrier layer can have a thickness; in particular in the case of a metallic chromium layer; in the range from 50 nm to 150 nm. However, in general the thickness of the barrier layer can be in the range from 5 nm to 500 nm, wherein a range from 10 nm to 200 nm is preferred, and a range from 15 nm to 70 nm is particularly preferred.
[00047] … The barrier layer 8 can have preferably a thickness D8 in the range from 10 nm to 200 nm. In the case of a chromium nitride layer, a minimal thickness D8 can be in particular at 40 nm …
It has been held that where the claimed ranges and prior art do not overlap but are close enough that one skilled in the art would have expected them to have the same properties, a prima facie case of obviousness exists, Titanium Metals Corporation of America, 227 USPQ 773 (Fed Cir. 1985), see MPEP 2144.05.  Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955), see MPEP 2144.05.  In this case Koeckert has disclosed a substantially similar structure with a diffusion barrier layer (e.g. F) having an example thickness just outside of the claimed range but still of sufficient thickness to prevent silver diffusion, fulfilling the general conditions of the claim.  Koeckert discloses in paragraph [0037] that the layer material may be other materials including the claimed Ni, Cr or a NiCr alloy.  One skilled in the art would recognize that changing materials between the claimed materials would most likely cause a change in layer thickness, as discussed and agreed to by applicant and the examiner. 
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the barrier layer thickness in the reflective composite material as disclosed by Koeckert or for the barrier layer thickness in the reflective composite material as disclosed by the combination of Koeckert and Dasbach to have a thickness range 50 nm to 150 nm since small deviations in thickness from Koeckert’s sole thickness exemplar of NiCr alloy and different claimed metals of Ni or Cr would have predictable results since the thickness are close enough to the claimed thickness range that one skilled in the art would have expected them to have the same properties; and/or since the general conditions of a claim are disclosed by Koeckert and discovering an optimum or workable ranges involves only routine skill in the art and would be understood that different thicknesses for different materials would likely be required to maintain overall performance.
Regarding the substrate metal being aluminum, and the aluminum oxide material of the intermediate layer being an anodic oxidized substrate material – Dasbach teaches a similar reflective composite material (title e.g. figure 1) comprising, a substrate comprising of metal (e.g. metallic substrate 1), with an intermediate layer of an oxidized material located on one side of the substrate (e.g. anodized layer 2a), and with an optically active multi-layer system applied above the intermediate layer (see figure 1 “Reflector layer system”), wherein the multi-layer system consists of at least three layers (see figure 1) including a first upper layer (e.g. HI layer 10), a second upper layer (e.g. LI layer 9) and a bottom layer (e.g. reflector layer 6), and wherein the first and second upper layers are dielectric or oxidic layers (paragraph [0040-41]), and the bottom layer (e.g. reflector layer 6) is a reflective layer consisting essentially of silver (paragraph [0038]), a diffusion-inhibiting barrier layer (e.g. diffusion barrier 3) is disposed between the intermediate layer and the reflective layer (see figure 1), the barrier layer having a thickness that is in the range from 10 nm to 200 nm (paragraph [0043] “5 to 50 nm”) prevents the migration of the silver from the reflective layer through the intermediate layer (paragraph [0043] “provided as a diffusion barrier against the passage of metal atoms”), wherein the reflective layer (e.g. 6) is bonded to the barrier layer (e.g. 3) by an adhesion-promoting layer (e.g. combination of adhesion layer 4 & seed layer 1 5a; and/or combination of adhesion layer 4, seed layer 1 5a & optional seed layer 2 5b) that is located between and in direct contact with both the reflective layer and the barrier layer  (see figure 1), wherein the barrier layer consists essentially or entirely of a metal selected as one from the group of chromium, nickel, chromium-nickel alloy, and palladium, or of a material of having the chemical composition CrwNixNyOz, wherein w, x, y, z are governed by 0 ≤ w ≤ 1, 0 ≤ x ≤ 1, 0 ≤ y ≤ 1, and 0 ≤ z ≤ 5 in a stoichiometric or non-stoichiometric ratio, provided that at least one of w or x is > 0, wherein when w > 0, x = 0, y = 0, and z > 0, the material is a non-stoichiometric oxidic Cr composition and when w > 0, x = 0, y > 0, and z = 0, the material is a non-stoichiometric nitridic Cr composition (paragraph [0043] “preferably selected from among nitrides and oxynitrides, in particular of chromium … particularly preferably consists of CrN”).  Dasbach further teaches that the substrate metal (e.g. 1) is aluminum (paragraph [0033-34] “1a … composed of aluminum … 1b … consists of high-purity aluminum”), and the aluminum oxide material of the intermediate layer (e.g. 2a) is an anodic oxidized substrate material (paragraph [0035 & 0083] “an aluminum oxide layer (layer 2) is formed on the surface by anodic oxidation”) located on one side of the substrate (see figure 1).  One would be motivated to use aluminum substrate with an anodic oxidized layer to form a smooth stable surface on which layers can be coated by means of a vacuum process (paragraph [0035 & 0083]).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the reflective composite material as disclosed by Koeckert to have the substrate metal be aluminum, and the aluminum oxide material of the intermediate layer be an anodic oxidized substrate material as taught by Dasbach for the purpose of having substrate with an anodic oxidized layer which forms a smooth stable surface on which layers can be coated by means of a vacuum process.
Regarding the first adhesion-promoting layer having a thickness that is in the range from 5 nm to 25 nm – It is noted that Dasbach further teaches the adhesion promoting layer (4 & 5a or 4, 5a & 5b) have thickness ranges (paragraphs [0036-37 & 0044], particularly the thickness ranges for 4 “having a thickness of preferably 5 to 50 nm and more preferably 10 to 30 nm” and 5a “having a thickness of 2-40 nm and more preferably 5-30 nm”, without the optional layer 5b, would have a thickness range of 7-90nm and more preferred range of 15-60nm for the purpose of the layer thick enough to improve the adhesion/mechanical properties and by thin enough to achieve the desired high reflection (paragraph [0007]).  However, while the two layers of Dasbach span the claimed range it is noted that Dasbach does not teach a single adhesion promoting layer as disclosed by Koeckert and required by the claim.  While this is Dasbach is suggestive of the claim range and provides motive for these thicknesses the examiner feels that the differences of one layer and two layers muddies the combination, i.e. the combination of Koeckert and Dasbach given a single layer versus multiple layers makes a change to the thicknesses range nonobvious.  
Shin teaches a laminated reflector (abstract e.g. figure 1) with a oxide adhesion promoting (paragraph [0026] “material of the adhesion improving film is preferably oxide … from group consisting of zinc oxide, tin oxide, indium oxide, aluminum oxide and titanium oxide” e.g. adhesion-improving film 4), which may be a single (similar to Koeckert) or multiple (similar to Dasbach) layer (paragraph [0026] “The adhesion improving film may be of a single layer or plural layers.”) and further teaches a thickness range of 3 to 14 nm (paragraph [0026] “The film thickness of the adhesion improving film is preferably from 3 to 14 nm ... When it comprises a plurality of layers, the total film thickness is preferably in the above-mentioned range.”) for the purpose of being thick enough to improve adhesion but thin enough to not interfere with the reflectance of the system (paragraph [0026] “If it is less than 3 nm, it is difficult to improve the adhesion and to provide an antioxidation effect.  On the other hand, if it exceeds 14 nm, irregularity on the surface of the film becomes large and the reflectance is therefore reduced.”).  Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955), see MPEP 2144.05.  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the reflective composite material as disclosed by Koeckert as modified by Dasbach to have the first adhesion-promoting layer having a thickness that is in the range from 5 nm to 25 nm, as taught by Shin for the purpose of being thick enough to improve adhesion but thin enough to not interfere with the reflectance of the system and since discovering the optimum or workable ranges involves only routine skill in the art.

Regarding claim 2 Koeckert as modified by Dasbach and Shin discloses the reflective composite material according to claim 1, as set forth above.  Koeckert further discloses wherein the barrier layer is 

Regarding claim 30 Koeckert as modified by Dasbach and Shin discloses the reflective composite material according to claim 1, as set forth above.  Koeckert further discloses wherein the barrier layer is metallic Cr (inter alia paragraph [0037] “Materials such as … chromium … are appropriate as metallic, reflective functional layer F.”) or Ni80Cr20.

Regarding claim 32 Koeckert discloses a reflective composite material (title e.g. figure 2) consisting of a substrate (e.g. substrate S), an intermediate layer (e.g. layer HD), a diffusion-inhibiting barrier layer (e.g. functional layer F), a first adhesion-promoting layer (e.g. adhesion promoting layer H), and an optically active multi-layer system (e.g. combination of first layer WS, second layer WS, adhesion promoting layer HB & metallic reflection layer R) provided in that order (see figure 2) with an optional covering layer (optional is not required further e.g. cover layer D) applied thereon (see figure 2), along with an optional second intermediate layer (optional is not required) and an optional decorative layer (optional is not required) located on the opposite side of the substrate wherein the substrate (e.g. S) comprises metal (paragraph [0013] “metal can also be used as substrate”), the intermediate layer of an oxidized aluminum material located on one side of the substrate (e.g. HD paragraph [0045 & 0068] “an oxide of … Al”), and with the optically active multi-layer system applied above the intermediate layer (e.g. metallic reflection layer R & layer system WS), the intermediate layer having pores that allow for silver particle diffusion (inherent feature as discussed above); wherein the multi-layer system consists of a first upper layer (e.g. one layer of WS), a second upper layer (e.g. other layer of WS) and a bottom layer (e.g. R), with an optional second adhesion layer located between the bottom layer and the second upper layer (optional elements are not required, further e.g. HB) and wherein the first and second upper layers are dielectric or oxidic layers (paragraph [0050 & 0058] “transparent, dielectric and reflection-increasing alternating layer system WS”), and the bottom layer is a reflective layer consisting essentially of silver (paragraph [0048 & 0057] “silver”), the diffusion-inhibiting barrier layer is disposed between the intermediate layer and the reflective layer (e.g. F), the barrier layer prevents the migration of the silver from the reflective layer through the intermediate layer by lowering the diffusion coefficient of the silver (paragraph [0016] “… also for a supplementary function, in particular for protecting the reflection layer” further it is noted that silver diffusion would be lowered as an inherent property of the NiCr layer which is 45 nm thick disposed as disclosed), wherein the reflective layer (e.g. R) is bonded to the barrier layer (e.g. F) by the first adhesion-promoting layer (e.g. H) that is located between and in direct contact with both the reflective layer and the barrier layer (see figure 2), the first adhesion-promoting layer being a single layer (see figure 2 inter alia paragraph [0068]), wherein the first adhesion-promoting layer consists of adhesion promoting agents of A1203, TiO2, CrOs, wherein s denotes a stoichiometric or non-stoichiometric ratio and is in the range of 0 < s < 1.5, (inter alia paragraph [0068] “an oxide of Zn, Si, Sn, Ti, Zr, Al, Ni, Cr or of a compound thereof”) wherein the barrier layer (e.g. F) consists essentially or entirely of a metal selected as one from the group of chromium, nickel, chromium-nickel alloy, and palladium, or of a material having the chemical composition CrWNixNyOz, wherein w, x, y, z are governed by 0 ≤ w ≤ 1, 0 ≤ x ≤ 1, 0 ≤ y ≤ 1, and 0 ≤ z ≤ 5 in a stoichiometric or non-stoichiometric ratio, provided that at least one of w or x is > 0, wherein when w > 0, x = 0, y = 0, and z > 0, the material is a non-stoichiometric oxidic Cr composition and when w > 0, x = 0, y > 0, -2-and z = 0, the material is a stoichiometric or non-stoichiometric nitridic Cr composition (inter alia paragraph [0043 & 0057] “nickel-chromium”), wherein the barrier layer (e.g. F) being a single layer (F is a single layer see annotated figure 1 above).
Koeckert does not disclose that the substrate metal is aluminum, and the aluminum oxide material of the intermediate layer is an anodic oxidized substrate material, the first adhesion-promoting layer having a thickness that is in the range from 5 nm to 25 nm, and the barrier layer has a thickness in the range 70 nm to 150 nm.
Regarding the substrate metal being aluminum, and the aluminum oxide material of the intermediate layer being an anodic oxidized substrate material – Dasbach further teaches that the substrate metal (e.g. 1) is aluminum (paragraph [0033-34] “1a … composed of aluminum … 1b … consists of high-purity aluminum”), and the aluminum oxide material of the intermediate layer (e.g. 2a) is an anodic oxidized substrate material (paragraph [0035 & 0083] “an aluminum oxide layer (layer 2) is formed on the surface by anodic oxidation”) located on one side of the substrate (see figure 1).  One would be motivated to use aluminum substrate with an anodic oxidized layer to form a smooth stable surface on which layers can be coated by means of a vacuum process (paragraph [0035 & 0083]).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the reflective composite material as disclosed by Koeckert to have the substrate metal be aluminum, and the aluminum oxide material of the intermediate layer be an anodic oxidized substrate material as taught by Dasbach for the purpose of having substrate with an anodic oxidized layer which forms a smooth stable surface on which layers can be coated by means of a vacuum process.
Regarding the barrier layer having a thickness that greater than 70 nm and less than 200 nm – Koeckert does not disclose a range and Koeckert’s sole example is discloses a NiCr layer with a thickness of 45nm, which is just outside of the amended thickness range.  One skilled in the art would expect a 45 nm thick layer of nickel-chromium (i.e. layer F) to prevent the migration of silver (as set forth above).  This is further supported by applicant’s disclosure, inter alia paragraphs [00013 & 00047]:
[00013] … the barrier layer can have a thickness; in particular in the case of a metallic chromium layer; in the range from 50 nm to 150 nm. However, in general the thickness of the barrier layer can be in the range from 5 nm to 500 nm, wherein a range from 10 nm to 200 nm is preferred, and a range from 15 nm to 70 nm is particularly preferred.
[00047] … The barrier layer 8 can have preferably a thickness D8 in the range from 10 nm to 200 nm. In the case of a chromium nitride layer, a minimal thickness D8 can be in particular at 40 nm …
It has been held that where the claimed ranges and prior art do not overlap but are close enough that one skilled in the art would have expected them to have the same properties, a prima facie case of obviousness exists, Titanium Metals Corporation of America, 227 USPQ 773 (Fed Cir. 1985), see MPEP 2144.05.  Dasbach further teaches a diffusion barrier (3) of (paragraph [0043]) “preferably selected from among nitrides and oxynitrides, in particular of chromium … particularly preferably consists of CrN” with a thickness range of 5 to 50 nm, and similar to Koeckert one skilled in the art would expected them to have the same properties, Titanium Metals.  Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955), see MPEP 2144.05.  In this case Koeckert has disclosed a substantially similar structure with a diffusion barrier layer (e.g. F) having an example thickness just outside of the claimed range but still of sufficient thickness to prevent silver diffusion, fulfilling the general conditions of the claim.  Further, similar art Dasbach teaches a diffusion barrier of a different material than Koeckert having a different thickness range just outside of the claimed range but still of sufficient thickness to prevent silver diffusion, also fulfilling the general conditions of the claim.  One skilled in the art would recognize that changing materials between the claimed materials would most likely cause a change in layer thickness, as discussed and agreed to by applicant and the examiner. 
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the barrier layer thickness in the reflective composite material as disclosed by Koeckert or for the barrier layer thickness in the reflective composite material as disclosed by the combination of Koeckert and Dasbach to have a thickness range 70 nm to 150 nm since small deviations in thickness from Koeckert’s sole thickness exemplar and/or the combination of Koeckert and Dasbach would have predictable results since the thickness are close enough to the claimed thickness range that one skilled in the art would have expected them to have the same properties; and/or since the general conditions of a claim are disclosed by Koeckert and discovering an optimum or workable ranges involves only routine skill in the art and would be understood that different thicknesses for different materials would likely be required to maintain overall performance.
Regarding the first adhesion-promoting layer having a thickness that is in the range from 5 nm to 25 nm – It is noted that Dasbach further teaches the adhesion promoting layer (4 & 5a or 4, 5a & 5b) have thickness ranges (paragraphs [0036-37 & 0044], particularly the thickness ranges for 4 “having a thickness of preferably 5 to 50 nm and more preferably 10 to 30 nm” and 5a “having a thickness of 2-40 nm and more preferably 5-30 nm”, without the optional layer 5b, would have a thickness range of 7-90nm and more preferred range of 15-60nm for the purpose of the layer thick enough to improve the adhesion/mechanical properties and by thin enough to achieve the desired high reflection (paragraph [0007]).  However, while the two layers of Dasbach span the claimed range it is noted that Dasbach does not teach a single adhesion promoting layer as disclosed by Koeckert and required by the claim.  While this is Dasbach is suggestive of the claim range and provides motive for these thicknesses the examiner feels that the differences of one layer and two layers muddies the combination, i.e. the combination of Koeckert and Dasbach given a single layer versus multiple layers makes a change to the thicknesses range nonobvious.  
Shin teaches a laminated reflector (abstract e.g. figure 1) with a oxide adhesion promoting (paragraph [0026] “material of the adhesion improving film is preferably oxide … from group consisting of zinc oxide, tin oxide, indium oxide, aluminum oxide and titanium oxide” e.g. adhesion-improving film 4), which may be a single (similar to Koeckert) or multiple (similar to Dasbach) layer (paragraph [0026] “The adhesion improving film may be of a single layer or plural layers.”) and further teaches a thickness range of 3 to 14 nm (paragraph [0026] “The film thickness of the adhesion improving film is preferably from 3 to 14 nm ... When it comprises a plurality of layers, the total film thickness is preferably in the above-mentioned range.”) for the purpose of being thick enough to improve adhesion but thin enough to not interfere with the reflectance of the system (paragraph [0026] “If it is less than 3 nm, it is difficult to improve the adhesion and to provide an antioxidation effect.  On the other hand, if it exceeds 14 nm, irregularity on the surface of the film becomes large and the reflectance is therefore reduced.”).  Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955), see MPEP 2144.05.  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the reflective composite material as disclosed by Koeckert as modified by Dasbach to have the first adhesion-promoting layer having a thickness that is in the range from 5 nm to 25 nm, as taught by Shin for the purpose of being thick enough to improve adhesion but thin enough to not interfere with the reflectance of the system and since discovering the optimum or workable ranges involves only routine skill in the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gaenz foreign patent document EP1867934, of record; in regards to a reflector stack with an aluminum substrate and an anodized surface, i.e. an intermediate layer.
Wolfe et al. US Patent 6,078,425, of record; in regards to a reflector stack with an aluminum substrate and an anodized surface, i.e. an intermediate layer.
Fuch et al. US Patent 5,919,561, of record; in regards to a reflector stack with an aluminum substrate and an anodized surface, i.e. an intermediate layer.
Reichert et al. US Patent 6,692,836, of record; in regards to a reflector stack with an aluminum substrate and an anodized surface, i.e. an intermediate layer.
Küster et al. US Patent Application Publication 2010/0261011, of record; in regards to a reflector stack with an aluminum substrate and an anodized surface, i.e. an intermediate layer.
Templin et al. US Patent Application Publication 2013/0033773, of record; in regards to a reflector stack with an aluminum substrate and an anodized surface, i.e. an intermediate layer.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George G. King/Primary Examiner, Art Unit 2872                                                                         October 22, 2022